t c summary opinion united_states tax_court marcia ann coppertino petitioner v commissioner of internal revenue respondent docket no 5034-04s filed date richard m hoffman for petitioner stephen a haller for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for an addition_to_tax 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue under sec_6651 and an accuracy-related_penalty under sec_6662 the issues for decision are whether petitioner realized discharge_of_indebtedness income under sec_61 and if so the extent thereof under sec_108 and whether petitioner is liable for the sec_6662 accuracy-related_penalty some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner’s legal residence at the time the petition was filed was redondo beach california for approximately years including the year at issue petitioner was employed as bookkeeper for a company that was engaged in the promotion and selling of stock or interests in mining companies for reasons not established at trial the activities of petitioner’s employer ran afoul of the united_states securities_and_exchange_commission sec and as the result of a court_proceeding the activity was terminated some of the principals in the activity were charged criminally petitioner was not charged with any criminal activity however she was a defendant in a civil_action by the sec for the actions of her employer based on the claim that petitioner had received 2at trial petitioner conceded she is liable for the sec_6651 addition_to_tax if the court sustains the deficiency moneys from the illegal activity petitioner was held civilly liable for dollar_figure in what was described by counsel at trial as a disgorgement no portion of the dollar_figure has ever been paid and during the year at issue the sec formally relieved petitioner from the obligation of paying this indebtedness the sec issued to petitioner for the year at issue a form 1099-c cancellation of debt in the amount of dollar_figure for what was described as default on payment of penalty disgorgement and interest petitioner filed a federal_income_tax return for which was received by the internal_revenue_service on date on that return the only income item reported was a loss of dollar_figure from a schedule c profit or loss from business petitioner did not include as income the forgiveness of the dollar_figure debt owing to the sec in the notice_of_deficiency respondent determined that the dollar_figure debt forgiveness by the sec constituted gross_income the principal issue considered at trial is whether petitioner is absolved from liability for income_tax on this forgiveness of indebtedness because she was insolvent at the time the indebtedness was forgiven gross_income includes all income from whatever source 3the word disgorgement is defined generally as giving up illicit gains derived sec_61 discharge_of_indebtedness is specifically included as an item_of_gross_income sec_61 this means that a taxpayer who has incurred a financial obligation that is later discharged or released has realized an accession to income 284_us_1 216_f3d_537 6th cir affg tcmemo_1998_196 the rationale of this principle is that the discharge of a debt effects the freeing of assets previously offset by the liability 116_tc_63 citing united_states v kirby lumber co supra petitioner does not challenge the principle that discharge_of_indebtedness constitutes gross_income her sole argument is that she was insolvent at the time she was relieved of this liability and therefore the discharged indebtedness does not constitute gross_income under sec_108 gross_income does not include any amount that would be includable in gross_income by reason of the discharge of the indebtedness_of_the_taxpayer if the taxpayer was insolvent at the time the indebtedness was discharged on her federal_income_tax return for the year at issue petitioner reported no wage or salary income or any other income she reported a business loss of dollar_figure on a schedule c that activity was identified as the all american herbal health clinic in the notice_of_deficiency respondent made no adjustments to the income expenses or the loss of that activity as reported by petitioner respondent’s sole adjustment in the notice_of_deficiency is that petitioner realized gross_income from the cancellation of indebtedness by the sec petitioner contends she was insolvent and therefore did not realize gross_income from cancellation of the debt owing to the sec sec_108 provides that the discharge_of_indebtedness does not constitute gross_income when the taxpayer is insolvent respondent made no determination that petitioner owned assets or had a net_worth at trial petitioner’s testimony was that her only asset consisted of an old automobile it appears to the court that the vehicle had only minimal value if any it was not established that petitioner owned a home or any property and she testified she virtually lived out of her car given this testimony counsel for respondent acknowledged in response to the court’s query that respondent had no affirmative knowledge of any assets owned by petitioner and this case was brought to trial to at least see what she at one time had and we believe that she could get respondent did not develop at trial evidence of any assets owned by petitioner the court concludes that petitioner was insolvent and therefore is entitled to relief under sec_108 by reason of insolvency petitioner therefore is sustained on the principal issue it follows therefore that petitioner is not liable for the sec_6662 accuracy-related_penalty on underpayment_of_tax since there was no underpayment_of_tax even though petitioner admitted that her income_tax return for was not filed timely she nonetheless is not liable for the sec_6651 addition_to_tax because the addition_to_tax is based on a percentage of the tax required to be shown on the return since the court holds that petitioner had no tax_liability it follows that petitioner is not liable for the sec_6651 addition_to_tax reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
